DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/025933 filed 7/9/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-135727 filed 7/11/2017, which papers have been placed of record in the file.  
Claims 1-22 are pending. 


Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 7/14/2021 is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2015/034317). 
he machine translation included with this office action is used as evidence of the content in JP 2015/034317. Citations below are to the machine translation. 
Regarding claim 1: Nakamura is directed to a composition for forming an electroless plating foundation film (equivalent to an undercoat) comprising:
(A) a conductive polymer of polyaniline
(B) one or more resins of a polyester polyol, namely polyethylene adipate, polyethylene-butylene adipate polyester polyols such as polycaprolactone, as well as polyether polyol resins of polyoxyethylene glycol, polyoxypropylene glycol, polyether polyols such as polyoxytetramethylene glycol (p. 6 D1). 
(C) a polyisocyanate compound (p. 6 D1). 
The Examiner acknowledges the polyurethane polymer comprises components (B) and (C) monomers. However, a polyurethane polymer comprising (B) and (C) monomers is nevertheless a composition comprising the aforementioned (B) polyol and (C) polyisocyanate. 
	Regarding claim 2: The polyurethane is present in an amount of 10-68.5 based on the conductive polymer, urethane resin, and epoxy resin (p. 6 Nakamura) (equivalent to based on the nonvolatile component in the composition). 
Regarding claim 3: A molar ratio of polyol monomers and polyisocyanate monomers must be 1:1, since the polyurethane polymer requires a 1:1 molar ratio of (B) and (C). 
	Regarding claim 4: A blocked polyisocyanate is disclosed (p. 7 Nakamura). 
	Regarding claim 5: The composition preferably comprises two or more urethane resins (p. 7 Nakamura). Hence, selection of two urethane resins results in a composition further comprising a urethane resin. 
	Regarding claim 7: The composition further comprises an epoxy resin (p. 6 Nakamura).
	Regarding claim 8: A substituted or unsubstituted polyaniline is disclosed. (p. 3 Nakamura). 
	Regarding claim 9: The polyaniline is doped with a dopant (p. 3 Nakamura). 
	Regarding claim 10: The dopant is preferably an organic sulfosuccinic acid derivative of the formula 
    PNG
    media_image1.png
    210
    717
    media_image1.png
    Greyscale

wherein represents a hydrogen atom, an organic radical or an inorganic radical, and m ′ represents a valence of M. R 13 and R 14 each represent a hydrocarbon group or — (R 
Each R17 is a hydrocarbon group (p. 1 Claim 7 Nakamura). 
	Regarding claim 11: The sulfosuccinic acid derivative is preferably di-2-ethylhexyl sulfo succinate sodium (p. 1 Nakamura).
	Regarding claim 12: A solvent is disclosed (p. 1 Nakamura). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claim 6: The amount of component (C) polyisocyanate is 0.5 – 5 wt% with respect to the conductive polymer (A), isocyanate (C) and urethane resin. See claim 1 of Nakamura). It follows the amount of component (C) can be greater than 5 wt% based on (A) (C) and the urethane resin. Specifically, Nakamura teaches the use of two urethane resins, one of which comprises the claimed component (C) as well as a polyol 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764